Citation Nr: 0613191	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-18 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for bipolar disorder.  


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
August 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 RO decision that denied service 
connection for a psychiatric disorder to include PTSD, 
bipolar disorder and emotionally unstable personality 
disorder.  

In his Substantive Appeal, the veteran requested a 
videoconference hearing that was scheduled for February 2004.  
In a letter dated in February 2004, the RO informed the 
veteran of his scheduled hearing, however, the veteran failed 
to report.  The RO has received no indication  

In March 2004, the Board remanded the issues of service 
connection for PTSD and whether new and material evidence to 
reopen the claim of service connection for bipolar disorder 
for further development.  

Previously decided claims may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  

In this case, the Board is legally bound to decide the 
threshold issue of whether the evidence is new and material 
before addressing the merits of a claim.  Id.  The matter of 
new and material evidence to reopen the claim of service 
connection for bipolar disorder is addressed hereinbelow.  

The now reopened claim of service connection for bipolar 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD, and 
several medical providers have causally linked the diagnosis 
to a reported in-service sexual assault.  

2.  The veteran's claimed in-service sexual assault is shown 
as likely as not to have occurred.  

3.  In a June 2000 rating decision, the RO denied the 
veteran's claim for service connection for bipolar disorder.  

4.  The additional evidence received since the June 2000 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  

2.  The evidence submitted since the June 2000 decision is 
new and material; thus the claim of service connection for a 
bipolar disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005)).  

It appears that the evidence on file supports the award of 
service connection for the claimed PTSD.  Thus, the Board 
finds that it may proceed with a decision granting that claim 
without prejudice to the veteran.  

With regard to the veteran's claim to reopen his service 
connection claim for bipolar disorder, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement VCAA. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective on November 9, 2000.  
The provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  In this case, the 
application to reopen the claim of service connection for a 
bipolar disorder was received in March 2002.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Since the Board is reopening the veteran's claim, the veteran 
does not require further assistance to substantiate his 
claim, and VCAA does not apply.  



Service connection for PTSD

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor. 38 C.F.R. § 
3.304(f).  

In this case, the veteran's PTSD claim is based on an in-
service rape.  As such, evidence from sources other than the 
service records may corroborate an account of a stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members or clergy.  

The evidence of behavior changes following a claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA may not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing an 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  

The veteran asserts that he developed PTSD as a result of 
alleged rapes in service.  In a statement received in June 
2002, he described the events surrounding the sexual assault.  

The veteran reported incidents of sexual assault that took 
place in November 1973 during basic training and other 
incidents that occurred in or around August 1975 while 
stationed aboard the USS Detroit.  In each instance, the 
veteran was attacked by other servicemen who sexually 
assaulted him.  

The veteran's reports of medical examination at enlistment in 
October 1973 and at separation in August 1975 were 
essentially normal.  The veteran's service personnel records 
reflected no decline in performance.  

The enlisted performance record entries dated from June 1974 
to August 1975 do not show any request for a transfer to 
another military duty assignment or deterioration in work 
performance.  

However, the service medical records reflect the veteran's 
treatment in August 1975 for mental health complaints.  

On August 14, 1975, the veteran was observed to be 
"extremely agitated and confused."  The examiner assessed 
the veteran had extreme anxiety and the veteran was admitted 
for observation.  

On examination, the veteran reported complaints of mental 
frustrations, both domestic and military.  He reported having 
suicidal and homicidal ideation with prior action on the 
former and fear of committing the latter.  

The examiner noted that the veteran "relate[d] some ideas of 
reference to things 'people [thought]' about what he said 
that he [was] 'ashamed of.'"  The veteran was assessed with 
questionable anxiety neurosis and was referred for 
psychiatric evaluation.  

On psychiatric evaluation, the veteran reported a history of 
impulsivity, emotional instability, low frustration 
tolerance, and poorly controlled hostility leading to temper 
outbursts, frequent fighting and poor peer relationships.  He 
admitted a preference to being alone.  

The veteran was noted to having been married three times and 
had disciplinary in school because of his disruptive, 
explosive behavior.  After his enlistment, the veteran 
experienced intermittent feelings of inadequacy with 
frustration, mixed anxiety, and depression that increased 
when he was assigned to the USS Detroit.  

The examiner reported that the increase in symptomatology was 
related to the veteran's "attempt[ed] to control his 
explosive temper in an atmosphere where it [was] most 
difficult for him to do so because of the rigid authoritarian 
structure of the military shipboard life and its close 
confinement with his peers."  

The veteran appeared alert, orientated and coherent.  His 
affect was appropriate to his thought content, and the 
examiner observed no dysphoric mood at the time.  The veteran 
admitted to suicidal and homicidal thoughts.  The veteran was 
not found to have hallucinations or delusions.  

The examiner's diagnostic impression was that the veteran had 
a chronic, emotionally unstable personality and would not 
benefit from psychiatric intervention in a military setting 
or from command leadership and counseling.  

The examiner reported that "even though he ha[d] a good 
record to date, he would not be able to adjust to the 
confining relationships necessitated in sea duty without 
losing control of his temper."  

The veteran was found unsuitable for further active duty and 
was recommended for expeditious administrative separation.  

The Board has reviewed the veteran's post-service private and 
VA medical records dated from 1996 to the present.  The 
private medical records dated in 1996 reflect treatment for 
diagnosed depression.  

In February 2000 the veteran was hospitalized at VA for 
complaints of having depression.  The veteran was diagnosed 
with bipolar disorder, mixed type, generalized anxiety 
disorder, obsessive-compulsive personality and Tourette's 
disorder.  

It was noted that the veteran worked as a chemical operator 
from January 1989 to October 1998 and prior to that as a car 
man for a railroad company from 1977 to 1989.  His past 
medial history also contains diagnoses of hypopituitarism, 
hypothyroidism, hypogonadism and impotence.  

On examination, the veteran presented with facial tics and 
"presented himself without fault, and as suffering at the 
hands of others."  He denied use of street drugs and 
alcohol.  

In a VA social worker note, the veteran was reported as 
stating that "he liked the Navy" but was not in combat and 
that his current psychiatric problems stem from being exposed 
to chemicals at work.  

In statements from the veteran's treating VA counselor dated 
in April 2002 and September 2002, the veteran received drug 
and individual therapy treatment for chronic and severe PTSD 
and depression due to being raped in 1975 while serving 
aboard a Navy supply ship.  

The counselor reported symptoms that included those of 
depression, sleep disturbance, nightmares and self-isolation.  
The veteran was reported to have impairments in 
relationships, personal hygiene, and feelings of 
hopelessness.  

The counselor noted that the veteran last worked in 1998 and 
was unemployable due to his chronic PTSD and depressive 
symptoms due to military sexual trauma.  

In September 2002, the veteran was examined for VA purposes.  
The examiner noted claims file review.   The veteran's 
history of bipolar disorder and medical treatment history was 
noted.  The veteran described his in-service sexual trauma 
that he had not revealed at the time but had tried to cover 
up since his active military service.  

The veteran reported having nightmares, anger outbursts, 
isolative behavior, passive suicidal ideation, nervousness, 
self-inflicted wounding and loss of enjoyment of sexual 
activities.  

The examiner noted the veteran's reported in-service sexual 
trauma and subsequent administrative discharge by reason of 
unsuitability due to character and behavior disorder.  

The VA examiner reported that the veteran "[met] the 
criteria for bipolar disorders by the history of mood swings, 
irritability, periods of manic and impulsive behaviors" to 
include anger outbursts and depression.  

The examiner concluded that the veteran's symptoms and 
clinical features "[did] not fulfill the DSM-IV stressor 
criteria for PTSD" due to the fact that the veteran's sexual 
trauma during his military service [could not] be verified.  

The VA outpatient treatment records dated in 2001 and 2002 
reflect diagnoses of bipolar affective disorder, ruling out 
PTSD and personality disorders.  The veteran's diagnosed 
cognitive disorder, not otherwise specified, was noted to be 
due to toxin exposure from his history of working in the 
chemical industry.  

In March 2003, the veteran underwent a private psychiatric 
evaluation in which the veteran was diagnosed with PTSD and 
major depressive disorder due to sexual trauma in service.  

The psychiatrist opined that the veteran's PTSD symptoms, 
such as memory deficits, impaired impulse control, self-
mutilation, neglect of personal hygiene, and difficulty 
maintaining relationships, have been severe and persistent 
over many years.  The psychiatrist concluded that the veteran 
was totally and permanently disabled and unable to retain 
employment.  

The VA outpatient treatment records dated in 2003 and 2004 
reflect diagnoses of PTSD due to military sexual trauma.  It 
was noted that the veteran was "variably diagnosed with 
bipolar disorder, mood disorder due to chemical intoxication, 
PTSD, and borderline personality disorder."  

In September 2003, the veteran was noted to have PTSD, 
chronic severe with psychotic features.  He also was noted to 
have symptoms of major depression with anxiety.  

In a July 2004 mental health outpatient treatment record, a 
VA physician reported that two case conferences were held in 
order to discuss the veteran's diagnosis.  It was noted that 
"part of the difficulty ha[d] been inconsistencies in 
patent's reports of his symptoms in the past and occasional 
non-compliance with treatment."  

The VA physician stated that he met with the veteran's 
treating psychotherapist who had been providing weekly, 
individual psychotherapy to the veteran since 2002.  

The psychotherapist noted that the veteran's "presentation 
ha[d] been consistent with the diagnosis of PTSD, the 
identified trauma being the rape by three sailors during his 
military service."  The veteran was diagnosed with PTSD due 
to military sexual trauma.  

Pursuant to the Board's March 2004 remand, the veteran was 
reexamined for VA purposes in August 2004.  The VA 
psychiatrist noted his review of the veteran's claims file.  

The veteran's psychiatric symptoms were noted to be frequent 
and included nervousness, depression, sleep disturbance, 
isolative behavior, paranoia, hyperstartle reflex, panic 
attacks, self-mutilation, self-loathing and neglect of 
personal hygiene.  

The examiner opined that the veteran "[did] have PTSD" that 
was more likely than not caused by the active duty sexual 
trauma that he reported.  

With regard to the veteran's bipolar disorder, the examiner 
could not resolve that issue without resorting to mere 
speculation.  The examiner's diagnoses included those of 
bipolar disorder, not otherwise specified and PTSD, chronic.  

In light of this evidence, the Board concludes that the 
competent and probative evidence of record shows as likely as 
not that the veteran has PTSD due to a sexual assault during 
his period of active service.  

The Board found the most probative evidence in this regard to 
be the report of the August 2004 VA examiner, who reviewed 
the veteran's claims folder and concluded that he did meet 
the diagnostic criteria for PTSD.  

The Board believes this opinion to be consistent with the 
numerous clinical notes and other treatment records showing 
that the veteran has PTSD that has been related to in-service 
rape.  

Having found that there is a current diagnosis of PTSD that 
has been linked to the alleged in-service stressor, the Board 
must still determine whether there is credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

The Court has held that, where there is a current diagnosis 
of PTSD, it must be presumed that the physician making the 
diagnosis accepted the sufficiency of the in- service 
stressor.  Nevertheless, since the diagnostician does not 
generally have firsthand knowledge of whether a stressor 
actually occurred, credible evidence is required to verify 
that element.  

Thus, even though the August 2004 VA examiner believed that 
the veteran's statements regarding his in-service rape, there 
must be other credible evidence of record to verify that the 
claimed occurred.  

In this regard, the Board recognizes that there is no 
specific documentation showing that the veteran reported 
being raped while on active duty.  The service personnel 
records were entirely negative for any disciplinary actions 
or poor performance evaluations prior to the time the alleged 
sexual traumas occurred.  

However, the record does reflect that he was treated for 
psychiatric complaints at the same time that the rape 
allegedly occurred and was immediately, administratively 
discharged from further active duty service.  

Further, the service medical records reflect a notation of an 
event of which the veteran was ashamed, but did not detail 
this with regard to his complaints of extreme agitation and 
confusion.  

It was suggested that the veteran's performance in service 
had changed negatively to the point that he could be retained 
in service.  

Given the proximity of this examination to his expeditious 
separation from service, the Board believes that this report 
constitutes evidence of the type of behavioral changes 
contemplated by 38 C.F.R. § 3.304(f) as an indication that a 
sexual assault occurred.  

Thus, the credible evidence of record is in relative 
equipoise in showing that the alleged in-service rape as 
likely as not occurred while the veteran was on active duty 
and resulted in an innocently acquired psychiatric disorder.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for PTSD, resulting from an in-
service sexual assault, is warranted.  See 38 C.F.R. § 
3.304(f).  


New and Material Evidence

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  i, 1 Vet. App. 251, 
253 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  

New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the June 2000 
denial of service connection for bipolar disorder.  That 
rating decision is final. 38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for bipolar disorder subsequent to the 
June 2000 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

The evidence received prior to the June 2000 rating decision 
consists of the veteran's service medical records that 
reflect psychiatric complaints and treatment in August 1975.  
A private medical record dated in 1996 reflects that the 
veteran was diagnosed with bipolar disorder.  

The new evidence received subsequent to the June 2000 rating 
decision includes VA clinical records 2000 to 2004 and VA 
examination reports dated in September 2002 and August 2004.  

The VA clinical records from 2000 to 2004 reflect ongoing 
psychiatric treatment for bipolar disorder and PTSD.  

On VA examination in September 2002, the veteran was noted to 
have bipolar disorder; however, the examiner did not provide 
an opinion regarding the etiology of that disorder.  

On VA examination in August 2004, the veteran was again noted 
to have bipolar disorder, however in this instance, the 
examiner could not offer and etiology opinion without 
engaging in speculation.  

VA outpatient treatment records dated from 2000 to 2004 
reflect ongoing treatment for bipolar disorder that the 
veteran has attributed to his in-service sexual traumas.  

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that new and material evidence 
was submitted to reopen the claim of service connection for 
bipolar disorder.  



ORDER

Service connection for PTSD is granted.  

As new and material evidence has been received to reopen the 
claim of service connection for bipolar disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

Having determined that new and material evidence has been 
received to reopen the claim of service connection for 
bipolar disorder, the issue must now be returned to the RO 
for a determination on the merits.  

In March 2004, the Board remanded the matter of service 
connection for bipolar disorder to the RO for a medical 
opinion regarding its likely etiology.  

The veteran underwent VA examination in August 2004; however, 
the examiner could not offer an opinion regarding the whether 
the diagnosed bipolar disorder is related to military sexual 
traumas.  

In this regard, the medical opinion failed to fully answer 
the questions as posed by the Board.  Thus, another 
examination is necessary according to the instructions 
outlined below.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

As such, the RO should obtain a medical opinion to clarify 
the nature and etiology of the claimed bipolar disorder.  

While this case is in remand status, the veteran should be 
provided the opportunity to identify any additional records 
that he believes to be relevant to his claim.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
special psychiatric examination by a 
board certified psychiatrist, who has not 
previously examined the veteran, to 
include on a fee basis, if necessary, 
with a battery of supplemental 
psychological tests for the purpose of 
ascertaining the etiology of any bipolar 
disorder, if present.  The entire claims 
folder, a copy of the rating criteria for 
evaluating mental disorders and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that bipolar disorder, if 
present, is related to the manifestations 
that the veteran exhibited while in 
active service.  The examiner must 
support all opinions and conclusions 
expressed with a complete rationale.  Any 
opinions expressed by the examiner as to 
the etiology of bipolar disorder, if 
present must be accompanied by a complete 
rationale.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


